DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2022 with respect to 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant Argues:  Claim 8 recites, "provide a notification of pressing the button to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed on the display or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button." Applicant submits that the applied art does not teach this claim language. 
The office action states that this claim language is taught in Higham in paragraph [0014]. Applicant disagrees. Paragraph [0014] of Higham does describe "pressing the button again", where an action in response to the "pressing the button again" is displaying a replenishment quantity. However, Higham does not describe providing a notification of pressing the button to a sales clerk in response to the "pressing the button again." That is, reference in Higman is made as to displaying a result of the stock check in response to a first press of the button, and providing a notification of pressing the button to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed on the display or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button. 
Therefore, the pending claims are patentable.
Examiner’s Response:  The examiner respectfully disagrees. The examiner respectfully notes Higham teaches the aforementioned limitation.    Higham teaches perform stock check of the product of which the button is pressed in response to a first press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).  The examiner construes that a button is pushed in which quantity is displayed and in which a button pushed again can perform a different action [0014].  This is further affirmed in Higham in [0035] - In FIG. 5 (a) the button module 24 is in its normal home screen, mode displaying the product description 10 and the quantity on hand 40 of nine. If the user has sufficient access privileges and sees that, for example, there are only two items on the shelf, then that user can access the administration mode to cycle count, by pushing the administration button 7 once for example. In FIG. 5 (b) we show that the screen now displays function name cycle count 51, and initially the numeric display 52 will show the previous on hand value of nine 40 together with the units 43. Using the Take button as a minus button 6, this user can reduce the on hand count to two as shown 52, to match the quantity on the shelf.  The examiner notes as a user performs “a stock check” i.e., cycle count when the user notices a discrepancy and pushes the button.  The button displays the “quantity” of nine; thus also a form of a notification to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed.  The examiner respectfully notes requests Applicants to clarify “stock check” and further “notification” as this reasonable interpretation does read cocnepts of “stock check” and further on display/provide a notification (i.e., displaying).  Thus, this construction reads on  display a result of the stock check on the display corresponding to the product of which the button is pressed and provide a notification to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed on the display or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button.  
The examiner further notes Higham teaches wherein the first press of the button includes a press of the button in a state in which the result of the stock check is not displayed on the display or a press of the button which is performed after the prescribed time elapses from the immediately previous press of the button as High ham describes in [0014] preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again – thus pushing the button again to perform a different action reads on after the prescribed time elapses from the immediately previous press of the button.  
Therefore the examiner finds these arguments not persuasive.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higham et al. (US 2018/0121866 A1).

Regarding Claim 8, and similarly Claim 12 and 13;
Higham discloses a store system comprising: 
a plurality of buttons that are installed on a product display shelf unit so as to correspond to a plurality of products, respectively (FIG. 1 and FIG. 2).5PRELIMINARY AMENDMENTAttorney Docket No.: Q249564 Appln. No.: National Stage Entry of PCT/JP2018/013766 
a plurality of displays that are installed on the product display shelf unit so as to correspond to the plurality of products, respectively (FIG. 1 and FIG. 2 and [0009] - one button module semi-permanently located at each item shelf location),; 
at least one memory configured to store one or more instructions ([0027]); and 
at least one processor configured to execute the one or more instructions ([0027]) to:  
perform stock check of the product of which the button is pressed in response to a first press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); 
display a result of the stock check on the display corresponding to the product of which the button is pressed ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); and 
provide a notification to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed on the display or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock)
wherein the first press of the button includes a press of the button in a state in which the result of the stock check is not displayed on the display or a press of the button which is performed after the prescribed time elapses from the immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).

Regarding Claim 9;
Higham discloses an electronic shelf label comprising:
a button that is installed on a product display shelf unit so as to correspond to a product; a display that is installed on the product display shelf unit so as to correspond to the product (FIG. 1 and FIG. 2).5PRELIMINARY AMENDMENTAttorney Docket No.: Q249564 Appln. No.: National Stage Entry of PCT/JP2018/013766 
at least one memory configured to store one or more instructions ([0027]); and 
at least one processor configured to execute the one or more instructions ([0027]) to:  
transmit a signal, which causes stock check of the product to be performed, to a server in response to a first press of the button, and transmit a signal, which causes a notification to be provided to a sales clerk, in response to a press of the button in a state in which a result of the stock check is displayed on the display, or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); wherein the first press of the button includes a press of the button in a state in which the result of the stock check is not displayed on the display, or a press of the button which is performed after the prescribed time elapses from the immediately previous press of the button. ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627